                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

   Case No. ED CV 19-00555-JLS (DFM)                                      Date: August 23, 2019
    Title   Jose Luis Lopez Galindo v. John McMahon, et al.



     Present: The Honorable         Douglas F. McCormick, United States Magistrate Judge

                      Nancy Boehme                                       Court Reporter
                       Deputy Clerk                                        Not Present
                Attorney(s) for Plaintiff(s):                      Attorney(s) for Defendant(s):
                       Not Present                                         Not Present

   Proceedings:      (IN CHAMBERS) Order to Show Cause


      On July 2, 2019, the Court dismissed Plaintiff’s First Amended Complaint with leave to
amend and ordered him to either file a Second Amended Complaint or voluntarily dismiss the
case within thirty-five (35) days. See Dkt. 8. Plaintiff did not do so. Accordingly, within twenty-
one (21) days of the date of this order, Plaintiff is ORDERED to show good cause in writing
why the Court should not dismiss this action for failure to prosecute. Plaintiff is expressly
warned that if he fails to file a timely response to this Order, the Court may recommend
dismissal of this action for lack of prosecution.




CV-90 (12/02)                                   CIVIL MINUTES-GENERAL           Initials of Deputy Clerk: nb
                                                                                             Page 1 of 1
